DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, and 4-7 have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pauley (US10755687) in view of Slama (US9962851) and Ayle (US20120037449).
With respect to claim 1 Pauley discloses a sound absorption structure comprising:
a plurality of resonators that constitute separate bodies from each other and that produce
Helmholtz resonance; and a pliable coupling member that couples the plurality of resonators (see abstract “film”; Column 2 lines 1-20 and fig 3).
As it regards the tubular or pipe shape, tubular is considered to be broad enough to encompass the flat shape taught. However it is also pointed out that such pipe shaped bodies are well known as taught by Slama and to be used in conjunction with a pliable coupling member (shown by Slama to be formed there on by a rolling process, see figure 1). 
Taken together the pliable films of both Pauley and Slama in conjunction with the resonators being formed of the same material, one would recognize that both the coupler and the resonators themselves would be pliable. 
As it regards the formation of them as separate elements which are then adhered together, it is known from at least Ayle to use adhesives in the manufacture of resonant structures which are then attached to other members. Pauley discloses the use of adhesives in the forming of the multilayer structure, it would be obvious to use adhesives of any type including pressure sensitive adhesives in the formation thereof. As it regards the hook and loop fasteners it is known to use such temporary attachment means to allow for repositioning of elements. 
As it regards the specific formation of the resonators as separate this would constitute only the manufacture of the elements in a way that would allow for different materials to be used in the event it was so desired. Further it has been held  that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179.
With respect to claim 2 Pauley as modified (see teachings of Pauley, Slama and Ayle ) further discloses wherein each of the plurality of resonators includes an opening portion provided on a first end face and includes a bottom portion provided on a second end face that is opposite end face to the first end face.
With respect to claim 5 Pauley further discloses wherein the plurality of resonators includes a
first resonator and a second resonator arranged to face in the same direction (see 310A and 3108 in figure 3).
With respect to claim 6 Pauley further discloses wherein the plurality of resonators includes a third resonator and a fourth resonator arranged to face in different directions from each other (see 310C and 310D in figure 3).
With respect to claim 7 Pauley further discloses wherein the coupling member has a sheet shape
or a plate shape (see abstract “film” and figure 3).
2. Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Pauley (US10755687) in view of Slama (US9962851) and Ayle (US20120037449) as applied to claim1 above, and further in view of Veglio (US6627791).
With respect to claim 4 Pauley as modified discloses the invention as claimed except for wherein the plurality of resonators includes a porous material arranged on an outer surface thereof. 
Veglio discloses the incorporation of a porous material (see elements 42 and 44 in figure 1) arranged on the outside of a resonator structure (56).
It would have been obvious to incorporate the use of a bulk absorber in the form of the porous member with the device of Pauley to enhance the sound reduction by using multiple means of sound reduction.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FORREST M PHILLIPS whose telephone number is (571)272-9020. The examiner can normally be reached Monday-Friday from 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FORREST M PHILLIPS/               Examiner, Art Unit 2837